DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: suture retention feature in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41, 44-45, 47-55 and 58-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2015/0018850 A1) in view of Keating et al. (US 2015/0335320 A1).
Regarding claim 41 and 62, Bagaoisan discloses a laparoscopic surgical method (method for closing a tissue opening, for example an abdominal trocar opening; [0010]) comprising: a. inserting a suture delivery device (closure device 102) through a defect (opening 106) in a tissue (skin 110, fascial 112, peritoneum 114) and positioning the suture delivery device on a first side of the defect (Fig. 2), the suture delivery device (102) comprising: a head portion (top ring 164), a body portion (closure body 116) and a foot portion (either one of suture-receiving elements 124), the suture delivery device being configured such that the foot portion is operably presented first into a defect and engages with an inner surface of the defect (fig. 2), the body portion comprising a suture driver guide channel (passageway 172) having an entry port (entrance opening 170) defined in a first surface of the body portion and an exit port (exit opening 178) defined in a second surface of the body portion ([0114]), wherein the foot portion defines a landing zone (proximally facing surface 144; Fig. 10) at the exit port within which at least a portion of a surface of the defect is operably received such that a suture driver (needle assembly 104) passing through the suture driver guide channel will exit the exit port and pass through the surface of the defect within the landing zone (Fig. 1), and the foot portion (124) defines a volume (Fig. 10) having an open mouth (opening 138; Fig. 10), the landing zone being accessed through the open mouth (as 144 closes the bottom of the open mouth 138; Fig. 10), and wherein the second surface operably abuts against a side wall of the defect (Fig. 2) and the foot portion comprises a contact surface (top surface 140 of wing) that operably abuts against an inner surface of the abdominal wall such that the second surface is substantially perpendicular to the foot portion contact surface (Figs. 1-2; [0095]), and wherein the body portion (116) comprises a suture release slot (suture escape slot 180) extending along the length of the suture driver guide channel, the suture release slot having a diameter smaller than the diameter of the suture driver guide channel (Figs. 1-2, 21-21; [0114]); b. deploying one of a plurality of sutures (as the distal portion can be used as a target for inserting one or more sutures; [0096]) through the tissue via the suture driver guide channel (as the suture is loaded onto the needle assembly 104 which is deployed through passageway 172; [0181]-[0182]); and d. tying a suture to secure the defect (the suture can be tied off as desired to complete the closure; [0184]).
Bagaoisan fails to explicitly state c. moving the suture delivery device in situ to position the suture driver guide channel at a second or more location of the defect, wherein moving the suture delivery device includes rotating the suture delivery device.
However, Bagaoisan teaches that in all the methods and devices described by Bagaoisan, the devices and steps taken to achieve the desired result can be repeated for subsequent closures on the same patient as required ([0026]) and that when the desired number of sutures have been embedded in their respective targets, the closure device can be withdrawn from the tissue opening i.e. defect ([0026]). Thus, Bagaoisan teaches a desired number of sutures can be placed in respective targets and the method may be repeated for subsequent closures on the same patient. 
Keating teaches a suture delivery device (Figs. 15, 18, 26) for closing an incision in a patient (abstract) wherein the device may be used and wherein the guide (3700), which is similar to the middle portion 122 of Bagaoisan, may be rotated in situ ([0139]). Rotation of the guide allows for the use of the same inlets and outlets in another location of the same defect ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the suture delivery device in situ to position the suture delivery device at a second or more location of the defect by rotating the suture delivery device in light of the teachings of Bagaoisan and Keating in order to achieve secure closure at a larger defect target site by increasing the closure capacity at a larger wound such that at least four sutures may be tied together in a knot. 
Regarding claim 44, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the foot portion contact surface (140) and the second surface of the body portion (surface of body 116 near exit port 178) are orientated substantially 80 to 110 degrees relative to one another (as they are perpendicular to each other i.e. approximately 90 degrees; Fig. 2).
Regarding claim 45, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the contact surface (140) of the suture delivery device provides an abutment surface (wall 142, which may be conical) defining a limit of travel of a suture driver (needle assembly 104) passing through the suture driver guide channel (172; as the conical wall 142 limits the needle assembly from lateral movement outside of the conical channel; [0101]).
Regarding claim 47, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the volume is a closed volume (at least proximally-facing surface 144 and wall 142 around opening 138 of the open mouth has a closed volume; Fig. 10).
Regarding claim 48, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the foot portion (124) comprises a lip (top surface of wing surrounding target element 136), the lip defining an engagement surface for contacting with and gripping against the inner surface of the defect (Fig. 2).
Regarding claim 49, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses the method configured such that on gripping against the inner surface of the defect, at least a portion of the defect is received into the mouth of the foot portion (because 138 is open and placed against the inner surface of the defect, at least a portion of the defect will be moved into the opening 138).
Regarding claim 50, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the suture driver guide channel (172) is angularly orientated relative to the open mouth (138) of the foot portion (Figs. 1-3) such that operably, on receipt of at least a portion of the defect into the landing zone (144), a suture driver (104) passing through the suture driver guide channel will pass through first and second surfaces of the defect prior to contact with the contact surface (140; Fig. 2; [0183]).
Regarding claim 51, modified Bagaoisan fails to explicitly disclose wherein the diameter of the suture release slot is about 0.5 to 1.5 mm.
However, Bagaoisan teaches that the needle assembly (104) which slides through the suture driver guide channel (172) has a maximum outside diameter of 2 mm ([0189]; therefore, the suture driver guide channel can have diameter up to allowance of a 2 mm needle) and that the slot (180) has a diameter smaller than the diameter of the suture driver guide channel i.e. large enough for the suture to be released therefrom, but small enough so that the 2 mm needle assembly may not fit within the slot (Figs. 1-2, 21-21; [0114]). Therefore, the slot is less than 2 mm in diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the suture release slot of Bagaoisan to be about 0.5 to 1.5 mm as Applicant appears to have placed no criticality on the claimed range (see [0028] indicating the amount is “typically” within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 52, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the suture delivery device (102) comprises a plurality of suture driver guide channels (two channels 172; Figs. 1-3).
Regarding claim 53, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the body portion (116) defines an undercut (first taper surface 190) below the exit port (Fig. 2).
Regarding claim 54, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the suture driver guide channel comprises a ramp (conical or funnel-shaped lead-in at opening 170; Fig. 17; [0112]).
Regarding claim 55, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the landing zone (144) comprises the contact surface against which a suture driver operably contacts (as the landing zone is part of the top surface of the wing 124; Fig. 10).
Regarding claim 58, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the suture delivery device is configured for delivery of anchors (as one or more sutures are first anchored on wings; [0185]), the suture delivery device comprising at least one anchor preloaded in the suture driver guide channel (as the suture of the anchored suture may be preloaded into the guide passageway; [0185]-[0186]).
Regarding claim 59, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the foot portion (124) comprises a suture retention feature (understood under 112(f) to be a j shaped channel, u-shaped inner surface, and or equivalent thereof and the wing of Bagaoisan in which the target element is positioned is found to be an equivalent thereof because it performs the same function of retaining a suture via target element 136) to retain a suture of the plurality of sutures during a delivery of the suture delivery device into the defect, the suture delivery device being configured to operably engage with a suture grasper (retrieval tool) which on receipt through the suture driver guide channel effects release of a retained suture from the suture retention feature ([0185]-[0186]).
Regarding claim 60, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the foot portion comprises an anchoring feature (target element 136).
Regarding claim 61, modified Bagaoisan discloses fails to disclose repeating b and c along the length of the defect.
However, as discussed above with respect to claim 1, Bagaoisan teaches the methods and steps taken to achieve the desired result can be repeated for subsequent closures on the same patient as required ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat b and c along the length of the defect and move the suture delivery device to position the suture delivery device at a second or more location of the defect in order to achieve secure closure at a larger defect target site. For example, one of ordinary skill in the art would not move to a new defect target site without securing the length of the defect.
Regarding claim 63, Bagaoisan substantially discloses the invention as claimed above, and Bagaoisan further discloses wherein the suture delivery device is configured such that the foot portion (124) with the open mouth (138) is operably presented first into the defect (Fig. 12; [0039]).

Claim(s) 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2015/0018850 A1) in view of in view of Keating et al. (US 2015/0335320 A1) as applied to claim 55 above, and further in view of Labarbera (US 2015/0157316 A1).
Regarding claims 56-57, modified Bagaoisan fails to disclose wherein the closure assembly (102) is constructed from stainless steel ([0157]), but fails to disclose the contact surface of the landing zone provides a stop limiting further introduction of the suture driver through the suture delivery device, wherein the contact surface of the landing zone comprises a stainless steel shim which operably provides auditory and tactile feedback.
However, Labarbera teaches a suture delivery device (needle closure system 100) having a foot portion (top wings 1120) and a landing zone having a shield (1122) i.e. shim that extends below the foot portion to form a completely enclosed suture retrieval cavity providing an area of protection to the surrounding tissue and/or internal organs from damage during extension of the needle retriever (suture driver) toward the targets to retrieve a suture portion during a procedure ([0049]). The shield (1122) acts as a stop for the needle retriever as it prevents inadvertent needle perforation of tissues as well as serve as column support for the foot portion (wings; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stainless steel suture delivery device of modified Bagaoisan to include the shields i.e. shim stops as taught by Labarbera in order to provide a cavity to prevent inadvertent needle perforation of surrounding tissue and/or internal organs as well as provide column support for the wings of Bagaoisan. Because the suture delivery device of modified Bagaoisan is made of stainless steel, the shields are also made of stainless steel and it is the stainless steel material that causes auditory and tactile feedback when a suture drive operably contacts the shield.

Response to Arguments
Applicant’s arguments with respect to claims 41 and 46 have been considered but are moot because the new grounds of rejection involves a new interpretation of Bagaoisan, as discussed above. For example, in the new rejection, the foot portion (124) defines a volume (the amount of space the wings 124 occupy) having an open mouth (opening 138 formed in a top surface 140 of the wing defined by sidewalls 142 and proximally facing surface 144; Fig. 10; [0101]), the landing zone (144) being accessed through the open mouth (as the needle is guided into the opening 138 to the surface 144; Fig. 2). Therefore, the wings 124 do in fact define a volume having an open mouth. Accordingly, the rejection of claims 44-45 and 58-62 over Bagoisan and Keating have been maintained and the rejection of claims 56-57 over Bagaoisan in view of Keating and Labarbera have also been maintained.
With respect to claim 63, in the new interpretation of Bagoisan, the open mouth is the opening 138 which is operably presented first into the defect as opening 138 is on the wings 124, and the wings 124 are presented first into the defect in the position shown in Figure 12. 
Accordingly, the claims are not found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771